       Case 3:17-cv-00547-MWB-EBC Document 162 Filed 04/29/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CURTIS L. GIBSON,                                     No. 3:17-CV-00547

                 Plaintiff,                               (Judge Brann)1

          v.

    CAPT. CROUCH, JR., et al.,

                 Defendants.

                                            ORDER

                                         APRIL 29, 2020

         AND NOW, upon consideration the cross motions for summary judgment

(Docs. 57, 150, 157) pursuant to Federal Rule of Civil Procedure 56, and for the

reasons set forth in the Court’s Memorandum Opinion of the same date, IT IS

HEREBY ORDERED that:

         1.     The Clerk of Court is directed to VACATE the Court’s prior

                Memorandum (Doc. 105) and Order (Doc. 106).

         2.     Plaintiff’s motion (Doc. 157) for summary judgment is DENIED.

         3.     Defendants’ motions for summary judgment (Docs. 57, 150) are

                GRANTED.




1
      This matter has been reassigned to the undersigned following the death of the Honorable
         James
      M. Munley.
Case 3:17-cv-00547-MWB-EBC Document 162 Filed 04/29/20 Page 2 of 2




 4.    The Clerk of Court is directed to ENTER judgment in favor of

       Defendants and against Plaintiff.

 5.    The Clerk of Court is further directed to CLOSE this case.

 6.    Any appeal from this Order is deemed frivolous and not in good faith.

       See 28 U.S.C. § 1915(a)(3).


                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
